This is the time of the year when New York is characterized by a festive atmosphere, caused by the numerous receptions, dinners and other gatherings which mark the commencement of the work of a new session of the General Assembly thirty third session, thirty-fourth, thirty-fifth, thirty-sixth and so on. The higher figure each year indicates that we are getting further and further away from the calamities and tribulations of the Second World War. Unfortunately, it also indicates and reminds us that we are getting further away from the possibility of arresting and containing an undesirable vicious circle of events, which may take us back to where we started: the world war.
369.	Sometimes one wonders what the reason is for the revelry and the festivities in New York each September. Do we celebrate in order to divert our attention from the fact that we have failed to make the Organization effective and consequently worthwhile? Do we celebrate because we no longer care about the fate of this mammoth entity which has been reduced to a cul-de-sac in which problems enter but never emerge because they are never resolved and settled?
370.	In extending my warmest congratulations to Mr. Kittani and in expressing my deep satisfaction at his election as President of the thirty-sixth session of the General Assembly, I should like to refer to the wise and correct assessment in his opening statement:
"The General Assembly is not in need of new resolutions but rather a commitment to the resolutions it has already adopted and to the implementation of those resolutions by translating them into concrete actuality, thereby contributing to the principles and purposes of the United Nations". [1st meeting, para. 60.]
This session should rightly, therefore, be devoted to work, to implementation and follow-up rather than to repetitious and lengthy statements and resolutions.
371.	The remark I have cited, the substance of which is reflected in many reports of the Secretary-General as well, constitutes the quintessence of the very existence of the^United Nations. Member States, and especially those which are small, weak and undefended, should have the opportunity to inscribe on the agenda not only their problems but also their hopes, their visions and their ambitions. As things are at the moment, they only inscribe their frustration and their skepticism about the future of the world.
372.	On this score, a proposal made by the President of the Republic of Cyprus, Mr. Spyros Kyprianou, for the holding of a special session of the General Assembly on the vital issue of the implementation of United Nations resolutions may be recalled and repeated.
373.	As I stand at the rostrum of the General Assembly, I ask myself: are we really united in the causes we are supposed to cherish, promote and protect? Are we really united as far as social and economic justice, human rights, political independence and the principles of international behavior are concerned? Are we united in our efforts to buttress plans for the upgrading and moral evolution of man? Or are we simply united in witnessing the predicament and misery of the human being, unable to halt the nosedive which man has taken in his national and international affairs and activities?
374.	We are nearing the end of this year, with many of the world problems no nearer to a solution. New and ominous events have taken place and relations between East and West are ever strained, thus creating a bleak world outlook. The problems of the Middle East, Namibia, that of my own country and many others remain unresolved, despite the efforts of the international community through the Organization, and new acts of aggression and violations of the Charter of the United Nations have occurred in the past year. We are further confronted by the inability to make progress on the global disarmament and economic issues, while poverty and famine continue to ravage a large part of the world population.
375.	Beset by an atmosphere of poisoned EastWest relations, the international community becomes all the more obligated to find ways for tangible progress towards solving the global issues and such regional conflicts, the persistence of which directly affects the maintenance of international peace and security.
376.	The point is pertinently reflected in the report of the Secretary-General on the work of the Organization, where it is stated:
"The setbacks to EastWest relations and a number of unresolved regional conflicts are a dangerous combination. The main thrust of the efforts of the United Nations has therefore been devoted to attempts to resolve or to contain such conflicts." [A/36/1, sect. IV.]
377.	In maintaining world peace and security, peacekeeping operations play a significant, indeed vital, role. Essential to peacekeeping is peacemaking. Otherwise, peacekeeping would become an end in itself and would perpetuate an unjust status quo. It would soothe the pain without curing the trauma. Necessary for effective peacekeeping and peacemaking efforts is the implementation of the relevant United Nations resolutions, if a situation is to be brought to a just and lasting settlement. In connection with the aforementioned, I wish to express once again the appreciation and gratitude of my Government to UNFICYP, as well as to the countries contributing to the peacekeeping operation, and repeat once again that we sincerely hope that these valuable and praiseworthy services will be necessary for the shortest possible period of time.
378.	Posing a major threat to international peace and stability is the escalation of the arms race. The increased tension in EastWest relations and the doctrines of balance of power and deterrence have triggered an unprecedented competition, the world over, for the acquisition of armaments. Our goal for achieving disarmament, and in particular nuclear disarmament, as set out in the Final Document of the Tenth Special Session of the General Assembly, contained in resolution S10/2, appears to be very far from realization. We cannot afford any more setbacks, and strenuous efforts should continue to ensure the cessation of the arms race, nuclear disarmament, a comprehensive nuclear-test ban treaty and strict adherence to the Treaty on the NonProliferation of Nuclear Weapons [General Assembly resolution 2373 (XXII), annex].
379.	Today, more than $100 per annum for each and every living person are spent worldwide on armaments. That amount is equal to 50 percent of the per capita income in many countries of the world. It is indeed paradoxical to have to spend 50 per cent of the amount needed to preserve life for life's destruction and extermination.
380.	This year the United Nations and every non aligned country are observing the twentieth anniversary of the First Conference of Heads of State or Government of NonAligned Countries, held at Belgrade. We retain with gratitude fond memories of the founding fathers of the movement and their broad and all-embracing vision that has literally transformed the world scene and given a new dimension to international relations. Great names such as Tito, Nehru, Nasser, our own Makarios and so many others are identified with the noble ideals and principles of nonalignment, ideals and principles that account for the unprecedented growth of the movement, which now encompasses the. great majority of the membership of the United Nations and plays a positive and constructive role in the quest for solutions to many of the problems of the world.
381.	One of the major initiatives of the nonaligned movement has been in connection with the efforts for the transformation of the present unbalanced and unjust world economic system through the establishment of a new international economic order. In the absence of such an order, many millions will remain in abject poverty and the gap between the North and the South, between the "haves" and "have-nots", will become wider. The continuation of such an unacceptable situation constitutes yet another threat to world peace, stability and security. Despite the urgency involved, the launching of the global round of negotiations and the implementation of the new International Development Strategy have, regrettably, not materialized. None the, less, we wish to commend the constructive and persistent efforts of your predecessor, Mr. President, and express our earnest hope that, given the necessary political will on the part of all countries concerned and especially the developed ones, the task will be completed under your guidance. In this respect, we trust that the Cancun meeting will take decisive steps towards the launching of those negotiations.
382.	Closely linked with the new international economic order is the establishment of the new world information and communication order, which in fact constitutes an integral part of the development strategy. The increasing awareness of the influence which news media can exert on the life and progress of peoples, coupled with existing and growing disparities among nations in this area, has led to demands, mainly by the nonaligned countries, for the establishment of the new information order which would provide and safeguard a free and balanced flow of information based, among other things, on diversity of sources and free access to information.
383.	The Program of Action adopted by consensus at Nairobi at the United Nations Conference on New and Renewable Sources of Energy, 18 though not living up to the developing countries' expectations, is an important first step that, given the necessary follow-up and faithful implementation, could lead to the beginning of the solution of one of the most acute problems facing the world today. Further broadening of cooperation and more effective utilization of existing sources, as well as the transfer of technology, are necessary prerequisites for the completion of the task, provided that adequate financing is also secured.
384.	The recently concluded United Nations Conference on the Least Developed Countries has identified the need for concerted efforts and international cooperation in order to provide the urgently needed assistance to those countries, which would help alleviate their plight. Here, again, a lot more needs to be done.
385.	The resumed tenth session of the Third United Nations Conference on the Law of the Sea, held at Geneva this year under the leadership of Mr. Koh, has somewhat mitigated the disappointment at not having a convention on the law of the sea in 1981 and, it is hoped, brings us closer to a convention in 1982. The Conference was thus able to achieve positive results on the outstanding issue of maritime boundary delimitation. It is earnestly hoped that the remaining issues will be satisfactorily resolved at the next session of the Conference.
386.	The intensive and arduous efforts of the past 15 years should not be frustrated by the reopening of substantive and difficult issues which have already been negotiated and agreed to by all delegations to the Conference. Otherwise, we would be depriving mankind of one of its vital common heritages and jeopardizing efforts for a regulated and just regime for the seas.
387.	The lack of any progress of substance at the Madrid follow-up meeting of the Conference on Security and Cooperation in Europe is causing considerable apprehension. The Conference will reconvene next month, and Cyprus, together with all other participating countries and particularly the neutral and nonaligned will exert every effort to achieve a breakthrough and thus safeguard and promote an important process for detente, cooperation and confidence-building in Europe and, by extension, throughout the world.
388.	Among the most serious international problems, the perpetuation of which greatly threatens international peace and security, are the problems of the Middle East and Palestine. The position of my Government on these problems has been stated time and again before the Assembly as well as other international forums and can be summarized as follows:
389.	It is our firm belief that the question of Palestine constitutes the core of the Middle East problem, and there can be no comprehensive, viable and just solution without taking into account the legitimate aspirations and inalienable rights of the Palestinian people to self-determination, national independence and sovereignty, the right of all refugees and displaced Palestinians to return to their ancestral homes and properties and their right to establish their own independent sovereign State in Palestine.
390.	We recognize the PLO as the sole and legitimate representative of the Palestinian people, whose active participation, on an equal footing, is indispensable in all efforts, deliberations and conferences on the Middle East. Partial agreements, in their absence, in so far as they purport to solve this problem, are not valid.
391.	Cyprus strongly adheres to the fundamental principle that the acquisition of territory by force is inadmissible and can never be legitimized, whether in Palestine or elsewhere. We therefore believe that the complete and unconditional withdrawal of Israel from all Palestinian and Arab territories is imperative and long overdue.
392.	We deplore the continuing creation of faits accomplis such as the annexation of Jerusalem, and the sustained policies of colonization through new settlements aiming at altering the legal status of the occupied territories and changing their demographic characteristics. We firmly believe that belligerency must come to an end and that the sovereignty, territorial integrity and political independence of every State in the area must be recognized and respected, as should be the right of all States to live in peace within secure and recognized boundaries.
393.	Cyprus deplores the grave developments that have recently taken place in Lebanon as a consequence of the Israeli acts of aggression against civilian targets in Beirut and southern Lebanon, which constitute a blatant violation of all norms of international law. Once again, we reaffirm our total commitment to the sovereignty, territorial integrity, unity and independence of Lebanon.
394.	The Israeli air raid on the Iraqi nuclear installations constitutes yet another totally unjustified and unwarranted act of aggression directed against the sovereignty and independence of Iraq The Government and people of Cyprus joined the international community in strongly condemning that gross and flagrant violation of the principles of the Charter, which has created additional dangers to peace in that sensitive area of the world.
395.	The hostilities between Iran and Iraq, two neighboring nonaligned countries, continue to cause anxiety, particularly to the members of the nonaligned movement. Cyprus, together with the rest of the world, expresses the earnest hope that sustained efforts, and particularly those of the Foreign Ministers of Cuba, India, Zamoia and the Head of the Political Department of the PLO, will soon bear fruits and the whole issue will be peacefully resolved. These were the considerations that prompted my Government to offer Cyprus as a venue for preparatory work connected with the aforesaid initiative of the non aligned countries. I wish to reiterate that we shall continue to offer every facility, and shall spare no effort to assist in the quest for achieving a settlement.
396.	Another issue which is causing grave concern is the situation in SouthEast Asia, which should be solved in accordance with the purposes and principles of the Charter of the United Nations, in such a way as to preserve the independence, sovereignty and territorial integrity of all countries concerned. It is in this respect that we are encouraged by the progress, however limited to date, of the Special Representative of the Secretary-General, Mr. Perez de Cuellar. We express the hope that his efforts will be crowned by complete success as soon as possible and that, similarly, the Kampuchean problem will also be resolved.
397.	The situation in Namibia continues to pose a serious threat to international peace and security. The present impasse created by the constant provocation and arrogance with which South Africa flouts the decisions of the international community, coupled with the failure of the Security Council to impose mandatory sanctions against South Africa, leads to the escalation of an already explosive situation in the region.
398.	I do not propose to reiterate the well-known position of my Government on the question of Namibia, as I did so only a few days ago at the sixth meeting of the. eighth emergency special session of the General Assembly. Suffice it for me to quote from the statement of the current chairman of the group of African States, Mr. Bedjaoui of Algeria, who said that that session was "a very special phase in the mobilization of the international community for the just cause of the Namibian people" and that the resolution adopted at that session served "to maintain the ever growing momentum of our solidarity with the Namibian people's legitimate struggle for national liberation".
399.	My country, a member of the United Nations Council for Namibia, was among the original sponsors of the resolution finally adopted [resolution ES8/2] and will continue to associate itself fully with all United Nations efforts for the genuine independence of a united Namibia. We shall continue to oppose all efforts aimed at an internal settlement in Namibia and support the implementation of the United Nations plan, in accordance with Security •Council resolution 435 (1978), without any prevarication, qualification or modification. We shall similarly implement the provisions of the resolutions adopted at the ninth special session.
400.	We strongly and vehemently condemn the large scale incursions of South Africa into neighboring front-line States, as manifested by the latest invasion of Angola, and wish to repeat our total support for SWAPO, the sole and authentic representative of the Namibian people in their hard struggle for self-determination and independence.
401.	Our commitment is equally strong concerning the final eradication of the abhorrent doctrine of apartheid practiced by the Pretoria regime. Cyprus strongly condemns the continuing terror and brutal repression in South Africa, a recent manifestation of which was the death sentences imposed on the three freedom fighters. These sentences emphasize once again the urgency of the problem and the necessity for speedy implementation of the United Nations resolutions on South Africa.
402.	Concerning the question of Western Sahara, we welcome the constructive and dedicated efforts of the OAU to ensure a peaceful solution of this problem through the exercise of the right to self-determination by the people of that Territory. The United Nations should play an active role in the implementation of the relevant decision of the OAU in order to ensure that the referendum is organized and conducted in the most proper, fair and impartial way.
403.	In the field of human rights and fundamental freedoms, the United Nations can look back with pride to what has already been achieved, especially in the domain • of the promulgation of binding international standards. Much more effort is still needed in the sphere of implementation, especially in cases of mass, flagrant and continuous violations of human rights coming in the wake of aggression from without or upheaval and oppression from within. That is why my delegation holds the firm view that what we need is not idealistic declarations alone; more important, and indeed more urgent, is the need to concentrate on ways and means for their effective and full implementation.
404.	Determined and coordinated efforts are still needed, but let us not forget that human rights coincided with creation, that they fulfill the aspirations of individuals and that the tide of the quest for their implementation now sweeping the world cannot be stemmed by the prevarications or negative attitudes of individual Governments.
405.	In rededicating ourselves to the defense of human rights let us all resolve to cooperate fully with international mechanisms of implementation that we have ourselves set up. In this connection, my delegation would like to commend and express its satisfaction at the work done by such human rights organs as the Commission on Human Rights, the Committee on the Elimination of Racial Discrimination and the Human Rights Committee.
406.	We warmly welcome the admission of the Republic of Vanuatu and the accession to independence of Belize. Thus have additional steps been taken towards the achievement of universality by the United Nations and the elimination of colonialism.
407.	The question of my country, Cyprus, is part of the long list of subjects on the agenda of the thirty-sixth session. The just and correct remedial actions contained in past resolutions of the Organization providing for the sovereignty, independence, territorial integrity, unity, non alignment and demilitarization of Cyprus, as well as for the withdrawal of foreign troops, the voluntary return of the refugees to their homes in safety and tracing and accounting for the fate of the missing persons, have unfortunately remained a dead letter, a dismal reminder of the fact that this international giant has the muscles of an infant on its executive arms. The foreign occupation and not just "the coup and subsequent events" is still the cause of the political malaise which permeates the country.
408.	The problem of Cyprus was not discussed in this forum last year. The Government of Cyprus, after extensive consultations with the Governments of the nonaligned countries and many other Governments, decided that this was the right course of action in the circumstances prevailing at that time. This year the question of Cyprus is inscribed on the agenda, while efforts, through negotiations, still continue. This time, however, there is an additional factor: the 12 month-long frustrating experience of the negotiations, during which the grip of the occupying forces has not loosened. Moreover, the situation was . not improved in any substantive way by the Hirkish Cypriot proposals of 5 August, which were minimal and inadequate.
409.	The Hirkish Cypriot leader has alleged that he has offered us the stars in his proposals. If he thinks that the stars are equal to 2.7 per cent of an occupied land, then certainly Mr. Denktag's notion of the universe must be erroneous.
410.	In view of those factors, we shall insist on a full scale discussion of the question of Cyprus, either during this session or at a resumed or other session later on, if developments necessitate such a course of action.
411.	Since September last year the Secretary-General and his Special Representative in Cyprus, Mr. Gobbi, have been at pains to ensure the achievement of some progress. Mr. Waldheim worked with dedication, and his work is commendable. The results, however, have been trivial compared to the efforts exerted. Despite this situation and despite the very poor progress hitherto, the Greek Cypriot side has expressed the will to continue the dialog, and in this context it has presented further proposals which will facilitate the negotiating process.
412.	In his report on the work of the Organization the Secretary-General, in referring to Cyprus, says:
"To take advantage of this situation, I and my Special Representative may find it necessary to make special efforts and present some new ideas, as appropriate, to sustain the momentum of the negotiating process. I hope that any such moves on my part will be accepted in the spirit in which they are offered, as tools of the negotiating process for the purpose of facilitating progress towards an agreed solution. It bears repeating that continued delay in this effort only serves to consolidate the status quo, which both parties have found to be unsatisfactory." [A/36/1, sect. IV.]
413.	We are at the moment meticulously considering the possible initiative just mentioned. We trust that any proposed action of the Secretary-General will be based on his good.Offices mandate, and they must be within the framework of the United Nations resolutions relevant to the question of Cyprus and the high-level agreements between President Makarios and Mr. Denkta and President Kyprianou and Mr. Denkta which were concluded in the Secretary-General's presence and under his auspices.IV We are viewing this new development with the seriousness it deserves and we shall not hesitate to express to the Secretary-General our well-considered opinion as soon as possible in the course of the next few weeks.
414.	Cyprus is one of the small countries of the world, but its wish and will to contribute towards the solution of problems is enormous. We may be physically maimed but we are mentally and morally unbent and unflappable. We believe that, with hard work, perseverance, goodwill, fairness of mind and devotion to principles, not only small countries like ours but the whole world may find the way to more promising and prosperous days.
